Citation Nr: 1043932	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John  S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from June 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Lincoln, 
Nebraska, which, in pertinent part, denied service connection for 
a skin disorder and determined that sufficient new and material 
evidence had not been received with which to reopen the 
previously denied claims of service connection for bilateral 
hearing loss and tinnitus.

In April 2009, the Board issued a decision which denied the 
Veteran's request to reopen claims for service connection for 
bilateral hearing loss and tinnitus and denied entitlement to 
service connection for a skin disorder, to include as secondary 
to exposure to herbicides.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2010, based on a Joint Motion for Remand 
(Joint Motion), the Court issued an Order remanding the Board's 
decision for compliance with the instructions within the Joint 
Motion.

The issues of service connection for a skin disorder, bilateral 
hearing loss, and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A February 1988 rating decision that denied service 
connection for bilateral hearing loss and tinnitus was not 
appealed.

2.  Evidence received since the February 1988 rating decision 
regarding service connection for bilateral hearing loss and 
tinnitus is new and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision denying service connection 
for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen the previously 
denied claim for service connection for bilateral hearing loss 
has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence sufficient to reopen the previously 
denied claim for service connection for tinnitus has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable outcome of this appeal with respect to 
the issue of whether new and material evidence has been presented 
to reopen the service connection claims for bilateral hearing 
loss and tinnitus, any perceived lack of notice or development is 
not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).  The Board reiterates that 
because the claims has been reopened, any deficiency regarding 
notice of the basis for a prior final denial of a claims, or what 
information or evidence is necessary to reopen a claim, is not 
prejudicial to the Veteran's claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Joint Motion for Remand

The July 2010 Joint Motion determined that the April 2009 Board 
decision in this case failed to acknowledge that the Veteran 
proffered new and material evidence to reopen claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  

The Joint Motion stated that the April 2009 Board decision on 
appeal mischaracterized the evidence associated with the 
Veteran's claims file subsequent to the Veteran's July 2006 
application to reopen his claims for bilateral hearing loss and 
tinnitus.  Joint Motion at 2.  Specifically, the Joint Motion 
states:

[A] March 1987 VA audiology consultation report 
indicated that [the] Appellant had mild hearing loss 
at 4000 and 8000 Hertz (Hz) in the right ear and mild 
to severe hearing loss from 3000 to 8000 Hz in the 
left ear.  RBA at 774.  The examiner noted [the] 
Appellant's reports that his hearing loss began during 
military service.  Id.  Although the Board indicated 
that this report was in the evidence of record at the 
time of the February 1988 rating decision (RBA at 18), 
it appears that the first time this record was 
associated with the claims file (c-file) was in 
January 2007.  (RBA at 774-75).  

Joint Motion at 2.  It was then noted that more records 
associated with the claims file since the Veteran's July 2006 
claims to reopen were not associated with the file when VA first 
denied the Veteran's claims in February 1988, and the records 
were never considered or addressed in the subsequent adjudication 
of the Veteran's claim since July 2006.  Joint Motion at 3.  The 
Joint Motion instructed the Board to reopen and evaluate the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

Reopening the claims of service connection for bilateral hearing 
loss and tinnitus

In a rating decision dated in February 1988, the RO denied 
service connection for hearing loss and tinnitus on the basis 
that the disabilities were not incurred in or caused by service.  
A notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides that 
a claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 38 
C.F.R. § 3.156.

In July 2006, the Veteran requested his previously denied claims 
for service connection for hearing loss and tinnitus be reopened.  
In a rating decision dated in April 2007 the RO issued a decision 
denying service connection for hearing loss and tinnitus on the 
grounds that the evidence submitted was not new and material.  
The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service-connected condition, and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, as the Veteran's 
current claims for service connection for hearing loss and 
tinnitus are based on the same factual basis as the time the 
issues were last decided on the merits, new and material evidence 
is necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence of record at the time of the February 1988 rating 
decision included the Veteran's service treatment records which 
had shown that the Veteran had reported constant buzzing in his 
ears which was the result of mortar fire in Vietnam.  

Evidence compiled since the February 1988 rating decision 
includes VA treatment records (including records dated as 
recently as September 2008), which contains a March 1987 VA 
audiology consultation report showing that the Veteran reported a 
history of hearing loss which began during service.  He also 
indicated a significant history of noise exposure.  Examination 
found hearing in the right ear within normal limits from 250 
Hertz through 2000 Hertz with mild loss at 4000 and 8000 Hertz.  
Hearing in the left ear was within normal limits through 2000 
Hertz with severe loss from 3000 to 8000 Hertz.  Also included 
was a September 2007 request by the Veteran for an audiology 
appointment due to reported gradual hearing loss and tinnitus.  
During a December 2007 audiology consultation, the Veteran 
reported that his hearing loss began while in combat in Vietnam.  
He also reported constant tinnitus.  Testing showed that the 
Veteran had normal hearing loss through 1000 Hertz sloping to a 
mild to severe sensorineural hearing loss bilaterally.  The Board 
must presume the credibility of this evidence for the purpose of 
reopening the claims.  Justus, 3 Vet. App. 510.  In doing so, the 
Board finds that the newly submitted evidence is material since 
it provides evidence potentially relating the Veteran's current 
disorders to active service.  It thus raises a reasonable 
possibility of substantiating the Veteran's claims for service 
connection.  New and material evidence having been found, the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be reopened.  See 38 C.F.R. § 3.156 
(2010).  


ORDER

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for bilateral 
hearing loss is granted.  

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for tinnitus is 
granted.  


REMAND

Bilateral hearing loss and tinnitus 

Having reopened the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board has jurisdiction 
to review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim for 
service connection must be remanded for further evidentiary 
development. 

VA medical records include a March 1987 VA audiology consultation 
report showing that the Veteran reported a history of hearing 
loss which began during service.  He also indicated a significant 
history of noise exposure.  Examination found hearing in the 
right ear within normal limits from 250 Hertz through 2000 Hertz 
with mild loss at 4000 and 8000 Hertz.  Hearing in the left ear 
was within normal limits through 2000 Hertz with severe loss from 
3000 to 8000 Hertz.  During a December 2007 audiology 
consultation, the Veteran reported that his hearing loss began 
while in combat in Vietnam.  He also reported constant tinnitus.  
Testing showed that the Veteran had normal hearing loss through 
1000 Hertz sloping to a mild to severe sensorineural hearing 
loss, bilaterally.  The December 2007 audiology consultation 
referenced the audiogram that could be accessed in Quasar.  No 
pure tone air and bone conduction testing results or audiogram 
were included in the claims file.  No explanation was provided as 
to the omission of such results.

The July 2010 Joint Motion found that the evidence demonstrates 
current diagnoses of bilateral hearing loss and tinnitus, and the 
Veteran's reported medical history shows that the onset of these 
conditions began in service.  Joint Motion at 3.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  The Veteran should be accorded a VA 
examination to address the etiology of a current bilateral 
hearing loss disorder and a current tinnitus disorder present.  
38 C.F.R. § 3.327. 

Skin disorder 

The July 2010 Joint Motion determined that the April 2009 Board 
decision in this case inaccurately concluded that the only 
medical evidence demonstrating treatment or a diagnosis of a skin 
disorder was in January 1986.  Joint Motion at 4.  The Joint 
Motion for Remand found that medical evidence dated in April 2008 
and May 2008 revealed that the Veteran was treated for a rash on 
the right lower quadrant and was diagnosed with tinea corporis 
after an evaluation for an eruption on the lower trunk groin and 
thighs.  Joint Motion at 4.  

Furthermore, upon consideration of the July 2010 Joint Motion for 
Remand's statement regarding the Board's failure to provide any 
analysis as to whether the Veteran satisfied the four prongs 
under McLendon, the Board must remand the claim for the Veteran 
to be afforded a VA medical examination regarding the etiology of 
the Veteran's current skin condition.  McLendon, supra.  

Since the claims file is being returned it should also be updated 
to include recent relevant VA treatment records dating from 
September 4, 2008, to the present.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO shall request relevant VA 
medical treatment records dating from 
September 4, 2008, to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.  

The RO should also associate with the 
claims file the VA audiogram results dated 
December 10, 2007.  [See December 10, 2007, 
Audiology Consult entry which reads, "See 
the audiogram in Quasar."]  

2.  The RO shall schedule the Veteran 
for a VA  examination with regard to 
his claims for service connection for 
hearing loss and tinnitus.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report 
that the claims file was reviewed.  
All indicated tests must be performed, 
and all findings reported in detail.

The Veteran must be provided with an 
opportunity to describe problems he has 
had with hearing loss and tinnitus 
since his discharge from active 
service.

The examiner is specifically requested 
to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that current hearing loss and tinnitus 
disorders had their onset in or are 
otherwise related to his period of 
active service.  In that regard, the 
examiner's attention is directed to the 
Veteran's March 1987 and December 2007 
statements, which indicate that the 
Veteran's hearing loss began in 
service.  A complete rationale for the 
examiner's opinion must be provided.  

3.  The RO shall schedule a VA 
examination to determine the current 
nature and etiology of the Veteran's 
asserted skin disorder, to include as 
secondary to exposure to herbicides.  The 
claims file should be reviewed, and that 
review should be indicated in the 
examination report.  All tests deemed 
necessary by the examiner should be 
conducted.

Following examination of the Veteran, the 
examiner is requested to address the 
following:

(a)  Diagnose all current dermatological 
conditions found on examination.

(b)  Opine as to whether it is as likely 
as not (50 percent or more probability) 
that any dermatological disorder found on 
examination was incurred in service, 
including as secondary to exposure to 
herbicides.   

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology since service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


